DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-20 and Specie 3 in the reply filed on 06/21/2022 is acknowledged.  The traversal is on the ground that there does not appear to be any additional search burden for Species 1 and 2. This argument is found persuasive. In the light of the amendment to the claims and the arguments filed on 06/21/2022, the restriction between species is withdrawn. 
No arguments have been presented in regard to the restriction between Group I (apparatus claims) and Group II (method claim). Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
 
Claim 21 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. 
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claim 18 is objected to because of the following informalities: 
Claim 18 should recite “a saw” in line 3, instead of “asaw”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 are rejected under 35 U.S.C.(a)(2) as being anticipated by, or in the alternative, under 35 U.S.C.103 as being unpatentable over US 5,804,507 to Perlov et al. (hereinafter “Perlov”).
Regarding claim 1, Perlov teaches an apparatus comprising a base (figure 2, #22) configured to retain a liquid therein (column 12, lines 60-67), an abrasive pat (figure 2, #54) configured to rest on a bottom of the base (see figure 2) and to support a workpiece such as a wafer in a horizontal orientation (see figure 2), and a slot (figure 2, #80c) (column 39, lines 44-51).
With regard to the recitations of ‘to support a saw blade in a horizontal orientation’, and ‘to hold a saw blade in a vertical orientation’, these limitations are merely intended use of the apparatus. 
The manner in which an apparatus operates is not germane to the issue of patentability of the apparatus itself. If the prior art structure is capable of performing the intended use, then it meets the claim. Perlov teaches an apparatus comprising a base (figure 2, #22) configured to retain a liquid therein (column 12, lines 60-67), an abrasive pat (figure 2, #54) configured to rest on a bottom of the base (see figure 2) and to support a workpiece such as a wafer in a horizontal orientation (see figure 2), and a slot (figure 2, #80c) (column 39, lines 44-51), thus the apparatus taught by Perlov is capable of supporting a saw blade on the abrasive pat in a horizontal orientation and for holding a saw blade in the slot in a vertical orientation.
In the alternative, if it is not clearly envisaged that the apparatus of Perlov is capable of being used for supporting a saw blade on the abrasive pat in a horizontal orientation and for holding a saw blade in the slot in a vertical orientation then it is reasonably expected that the apparatus of Perlov can be used for supporting a saw blade on the abrasive pat in a horizontal orientation and for holding a saw blade in the slot in a vertical orientation.
All of the structural elements per Perlov are the same as claimed.  It is reasonably expected that the apparatus of Perlov can be used for supporting a saw blade on the abrasive pat in a horizontal orientation and for holding a saw blade in the slot in a vertical orientation, because Perlov teaches an apparatus comprising a base (figure 2, #22) configured to retain a liquid therein (column 12, lines 60-67), an abrasive pat (figure 2, #54) configured to rest on a bottom of the base (see figure 2) and to support a workpiece such as a wafer in a horizontal orientation (see figure 2), and a slot (figure 2, #80c) (column 39, lines 44-51).
Rejection under 35 U.S.C. 102/103 can be made when the prior art product seems to be substantially identical except that the prior art is silent as to an inherent characteristic.  MPEP 2112(III)(A).
Once a reference teaching a product appearing to be substantially identical is made the basis of rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden of production shifts to the applicant.  MPEP 2112(V).
When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  MPEP 2112.01(I).
Furthermore, claims directed to apparatus must be distinguished from prior art in terms of structure rather than function. Consult MPEP 2114.

Regarding claim 2, Perlov further teaches that the base comprises a center post (figure 2, #902). 
Perlov does not teach that the center post is configured to protrude a center of a saw blade. 
However, since the structural features of the apparatus disclosed by Perlov are similar to those instantly claimed, the apparatus taught by Perlov is capable of being used wherein the center post protrude to a center of a saw blade. 
In the alternative, if it is not clearly envisaged that the apparatus of Perlov is capable of being used wherein the center post protrude to a center of a saw blade then it is reasonably expected that the apparatus of Perlov can be used wherein the center post protrude to a center of a saw blade.  

Regarding claim 3, Perlov further teaches that the base comprises a taper (see figure 2).
Perlov does not teach that a perimeter of a saw blade is supported whereas a center of the saw blade is not supported.  
However, since the structural features of the apparatus disclosed by Perlov are similar to those instantly claimed, the apparatus taught by Perlov is capable of being used wherein a perimeter of a saw blade is supported whereas a center of the saw blade is not supported.
In the alternative, if it is not clearly envisaged that the apparatus of Perlov is capable of being used wherein a perimeter of a saw blade is supported whereas a center of the saw blade is not supported then it is reasonably expected that the apparatus of Perlov can be used wherein a perimeter of a saw blade is supported whereas a center of the saw blade is not supported.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US 5,804,507 to Perlov et al. (hereinafter “Perlov”).
Regarding claim 4, Perlov further teaches that the slot comprises a drain (column 40, lines 40-43).
Perlov does not explicitly teach that the drain is configured to drain fluid from the slot into the base.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Perlov wherein the drain is configured to drain fluid from the slot into the base, for the purpose of reusing the fluid.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US 5,804,507 to Perlov et al. (hereinafter “Perlov”) in view of US 5,849,104 to Mohindra et al. (“Mohindra”).
Regarding claim 5, Perlov further teaches a cover (figure 1, #24) for the base (see figure 1).
Perlov does not teach a seal between the base and the lid to retain liquid in the base. 
Mohindra teaches an apparatus comprising a lid, a chamber and an O-ring type seal for providing a seal between the lid and the chamber housing (column 9, lines 34-41).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus disclosed by Perlov with a seal such as an O-ring between the base and the lid as taught by Mohindra, for the purpose of retaining liquid and/or contaminants within the base during the polishing process. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US 5,804,507 to Perlov et al. (hereinafter “Perlov”) in view of US 2008/0054657 to Chalom et al. (“Chalom”).
Regarding claim 6, Perlov further teaches a cover (figure 1, #24) for the base (see figure 1).
However, Perlov does not teach a handle comprising a magnet configured to secure the handle to the saw blade and thereby lifting and position the saw blade. 
Chalom teaches a handling device comprising a magnet for lifting workpieces such as semiconductors (abstract and [0021]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus disclosed by Perlov with a handling device comprising a magnet as taught by Chalom, since Chalom teaches that a handling device comprising a magnet is effective for handling workpieces (abstract and [0021]).
Perlov/Chalom does not teach that the handling device comprising the magnet can be used to secure the handling device to a saw blade and thereby lifting and position the saw blade. 
However, since the structural features of the apparatus disclosed by Perlov/Chalo are similar to those instantly claimed, it would be reasonably expected that the handling device comprising the magnet can be used to secure the handling device to a saw blade and thereby lifting and position the saw blade. 

Allowable Subject Matter
Claims 11-20 and 23 are allowed.
Claims 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art reference is US 5,804,507 to Perlov et al., which teaches an apparatus comprising a base (figure 2, #22) configured to retain a liquid therein (column 12, lines 60-67), an abrasive pat (figure 2, #54) configured to rest on a bottom of the base (see figure 2) and to support a workpiece such as a wafer in a horizontal orientation (see figure 2), and a slot (figure 2, #80c) (column 39, lines 44-51).
The prior art references of record, taking alone or in combination, do not anticipate or suggest fairly the limitations of a router bit recess in an exterior surface of the lid and configured to retain the liquid therein when the lid is in the horizontal orientation and a router bit recess lid, as disclosed in claims 8, 11 and 18, and a recess in an exterior surface of the lid configured to retain the handle therein, as disclosed in claim 7, in combination with the other structural features as instantly claimed.
Upon further search no other prior art has been located at the date of this Office action.
Related References
US 6,766,550 to Koch, which teaches an apparatus compact disc comprising a base and abrasive pads (figure 6a, #32) resting on the bottom of the base (see figure 6a).
US 4,185,528 to Andersen et al., which teaches an apparatus for cleaning the surface of a disc cutting blade (abstract).
US 2002/0102919 to Lalli et al., which teaches an apparatus for polishing discs comprising a base, polishing discs and a lid (see figures 1 and 2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARLYN I RIVERA-CORDERO whose telephone number is (571)270-7680. The examiner can normally be reached Monday to Friday, 9:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mikhail Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.I.R/Examiner, Art Unit 1714                                                                                                                                                                                                        
/ERIC W GOLIGHTLY/Primary Examiner, Art Unit 1714